Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing November 9, 2006 Thermo Electron Corporation 81 Wyman Street Waltham, Massachusetts 02451 Ladies and Gentlemen: We have acted as special counsel for Thermo Electron Corporation, a Delaware corporation ( Thermo Electron ), in connection with the proposed merger (the  Merger ) of Trumpet Merger Corporation, a Delaware corporation and a direct wholly owned subsidiary of Thermo Electron ( Merger Sub ), with and into Fisher Scientific International Inc., a Delaware corporation (the  Company ), pursuant to the Agreement and Plan of Merger dated as of May 7, 2006, by and among Thermo Electron, Merger Sub and the Company (the  Agreement ). Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Agreement. At your request, we are rendering our opinion, pursuant to Section 6.3(e) of the Agreement, concerning certain United States federal income tax matters. In providing our opinion, we have examined the Agreement, the Form S-4, including the Joint Proxy Statement, as amended or supplemented through the date hereof, and such other documents as we have deemed necessary or appropriate for purposes of our opinion. In addition, we have assumed that (i) the transaction will be consummated in accordance with the provisions of the Agreement and as described in the Form S-4 (and no transaction or condition described therein and affecting this opinion will be waived by any party), (ii) the statements concerning the transaction and the parties thereto set forth in the Agreement are true, complete Thermo Electron Corporation Page 2 and correct in all material respects, and the Form S-4 is true, complete and correct in all material respects, (iii) the statements and representations made by Thermo Electron, Merger Sub and the Company in their respective officers certificates dated the date hereof and delivered to us for purposes of this opinion (the  Officers Certificates ) are true, complete and correct and will remain true, complete and correct at all times up to and including the Effective Time, (iv) any statements and representations made in the Officers Certificates to the knowledge of or belief of any person or similarly qualified are and will be true, complete and correct without such qualification, (v) the Merger will qualify as a statutory merger under the DGCL, and (vi) Thermo Electron, Merger Sub and the Company and their respective subsidiaries will treat the Merger for United States federal income tax purposes in a manner consistent with the opinion set forth below. If any of the above described assumptions are untrue for any reason or if the transaction is consummated in a manner that is different from the manner described in the Agreement or the Form S-4, our opinion as expressed below may be adversely affected. Our opinion is based on current provisions of the Internal Revenue Code of 1986, as amended (the  Code ), Treasury Regulations promulgated thereunder, published pronouncements of the Internal Revenue Service and case law, any of which may be changed at any time with retroactive effect. Any change in applicable laws or the facts and circumstances surrounding the transaction, or any inaccuracy in the statements, facts, assumptions or representations upon which we have relied, may affect the continuing validity of our opinion as set forth herein. We assume no responsibility to inform Thermo Electron of any such change or inaccuracy that may occur or come to our attention. Based upon and subject to the foregoing, we are of the opinion that the Merger will be treated as a reorganization within the meaning of Section 368(a) of the Code. We are furnishing this opinion solely to you in connection with the Merger and this opinion is not to be relied upon for any other purpose or by any other person without our prior written consent. We hereby consent to the filing of this opinion with the Securities and Exchange Commission as an exhibit to Post-Effective Amendment No. 1 on Form S-8 to Form S-4. In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Wachtell, Lipton, Rosen & Katz
